DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 7, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki et al. (US 2002/0045851) in view of Lauman et al. (US 2003/0135250).
	With respect to Claim 1, Suzuki teaches a dialysis fluid system (Figure 2) comprising:
	a dialysis fluid inlet (tubing adjacent and extending from fluid bags 4 and 5);
a dialysis fluid outlet (tubing adjacent and extending to drain bag 6);
	a pump 87 (Figures 2 and 21) positioned and arranged to pump dialysis fluid through the dialysis fluid inlet and dialysis fluid outlet; and 
	a heater 9 located between the inlet and the outlet, the heater including a fluid flowpath 83 positioned and arranged to receive non-heated dialysis fluid from the inlet and output heated dialysis fluid to the outlet.  See Figures 2 and 21, paragraphs [0050-0058].
	Suzuki teaches the dialysis fluid system as claimed, but does not specifically teach that the heater is an inductive heater. 
	Lauman teaches a medical fluid heater for heating dialysis fluid (abstract).  Specifically, Lauman teaches that a variety of types of heaters may be used to heat the fluid, including inductive heating (paragraphs [0020] and [0108], which implicitly has a conductive heater element located within the fluid flow path to act as a secondary coil, and a primary coil located at a distance from the second coil so as to magnetically induce a current onto the conductive heater element, causing the conductive heater element and surrounding fluid to heat. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Suzuki’s dialysis system to use an inductive heater for heating the dialysis system, as suggested by Lauman, in order to provide a well-known, alternate means for heating a medical fluid. 

	With respect to Claim 2, the fluid flow path 83 (Figure 2) and the heater element 9 are located within a heater housing in fluid in fluid communication with the dialysis fluid inlet (adjacent fluid bags 4 and 5) and outlet (adjacent drainage bag 6).  See Figure 2.
	With respect to Claim 3, Suzuki’s dialysis flow system is provided on a disposable cassette 8 ([0042-0052], wherein the heater housing is either formed integrally with or separate from the disposable cassette (it is not immediately clear whether the heater is integral or separate, but it must be one or the other). 
	With respect to Claim 4, Suzuki teaches that the disposable cassette 8 is operable with a dialysis machine (abstract), the dialysis machine providing a primary heat source (plates 91, 92, and 93) and a pump actuator 10 for actuating the pump 87 (paragraphs [0039], [0089]; Figures 2 and 21).  When combined with Lauman to provide an inductive heater as suggested above with respect to Claim 1, the primary heat source would be provided as a primary coil. 

	With respect to Claim 6, Suzuki teaches at least one temperature sensor (12A, 12B, 13) located to monitor the temperature of dialysis fluid flowing through the heater.  See Figures 2-7 and paragraphs [0096-0103]. 

With respect to Claims 7 and 16, Suzuki and Lauman reasonably suggest the dialysis system and inductive heater as claimed (see the rejection of Claim 1 above), wherein a fluid handling cassette 8 is provided on a dialysis fluid machine including a pump actuator 10 for actuating the pump 87 (paragraphs [0039], [0089]; Figures 2 and 21), and Suzuki further teaches that the system is configured to heat dialysis fluid to a predetermined value (specifically 39 degrees Celsius; [0102]).  Suzuki and Lauman, however, do not specifically teach that the inductive heater is capable of heating the non-heated dialysis fluid from 5 degrees Celsius to 37 degrees Celsius at a flow rate of 150 milliliters per minute. 
However, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A.).  In this case, Suzuki teaches that the system should be capable of heating passing dialysis fluid to 39 degrees Celsius [0102], and it is implicit that the heater should be capable of heating the fluid at the rate to which dialysis fluid is provided in a standard dialysis system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify the dialysis system of Suzuki and Lauman to provide the heat source with the size and/or capacity to heat non-heated dialysis fluid from 5 degrees Celsius to 37 degrees Celsius at a flow rate of 150 milliliters per minute, or any other rate that was considered desirable or expedient, in order to provide continuously heated dialysis fluid during treatment, and because a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.

With respect to Claim 17, Suzuki teaches that the fluid flowpath 83 is disposed at least partly within a heater housing 9. The heater housing is either formed integrally with or separate from the disposable cassette (it is not immediately clear whether the heater is integral or separate, but it must be one or the other). 

With respect to Claim 18, Suzuki and Lauman do not specifically teach that the conductive heating element is less than 10 square inches in area.  However, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A.).  In this case, a skilled artisan would have been capable of designing the heat exchanger in a variety of sizes without substantially altering the functionality of the device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify the dialysis system of Suzuki and Lauman to provide the conductive heater element with an area of less than 10 square inches, because a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.

With respect to Claim 19, Suzuki and Lauman reasonably suggest using an inductive heater to heat dialysis fluid in a dialysis machine, but do not specifically teach that the conductive heater element is made of stainless steel.  However, the examiner takes official notice that it is extraordinarily well known in the art to make conductive heater elements from stainless steel, as it is resistant to corrosion.  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the dialysis machine Suzuki and Lauman to provide the conductive heater element from stainless steel, in order to provide an art-established, corrosion-resistant material for conducting heat in an inductive heater.

With respect to Claim 20, Suzuki teaches at least one temperature sensor (12A, 12B, 13) located to monitor the temperature of dialysis fluid flowing through the heater.  See Figures 2-7 and paragraphs [0096-0103].  Suzuki further teaches that the temperature sensors may be infrared (non-contact sensors [0098].
Allowable Subject Matter
Claims 10-15 are allowed.
Claims 5, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claims 5 and 10-15, the prior art does not teach or suggest that the primary coil is positioned and arranged to center or steady the disposable cassette relative to the dialysis machine.
With respect to Claims 8 and 9, the prior art does not teach or suggest that the heater element forms a cylinder that forces the fluid flowpath to extend along inside and outside surfaces of the cylinder.  
While the prior art generally suggests the use of inductive heating to heat dialysis (and other medical) fluids, there is no teaching or suggestion in the prior art of these specific structural limitations of the primary and secondary heating coils. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kienman et al. (US 2009/0012655) teaches an inductive heating system for dialysis fluid.  However, Kienman does not qualify as prior art. 
Anderhuber (US 6,693,264) teaches an induction heating system that is capable of heating liquids. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781